DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  lines 14-16 of claim 8 recite "wherein the long sides of the half-cut solar cells, a direction of series connection of the half-cut solar cells in each of the groups, and a lengthwise direction of the solar module to be all parallel to one another"; however, the phrase "to be all" is not consistent with the present tense of the recitation/claim.  For the purpose of this office action, the phrase will be interpreted as if it states are all parallel rather than to be all parallel.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, lines 5 and 6 of claim 8 recite "each of the plurality of half-cut solar cells is free from being a super cell"; however, the manner in which the recitation structurally or functionally limits the claim is unclear because the term "super cell" is not defined, and the structural or functional features required in order to satisfy the limitation "super cell" is unclear.  Dependent claims 10-14 are rejected due to their respective dependence on claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Crist et al. (US 2015/0194551) in view of Morad et al. (US 2015/0349703).
	Regarding claim 8, Crist discloses a solar module comprising: a plurality of groups (shown in Fig. 3A), each of which includes a plurality of solar cells having a short side as a first 
	Crist does not explicitly disclose at least one bypass diode electrically connected with the short side of the solar cells.
	Morad discloses a solar module and further discloses in the embodiment of Figure 5D at least one bypass diode electrically connected with the solar cells ([0146]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to electrically connect a bypass diode, as disclosed by Morad in the embodiment of Figure 5D, to the solar cells of Crist, because the arrangement amounts to the use of a known configuration in the art and one of ordinary skill would have a reasonable expectation of success when electrically connecting the solar cells in Crist to a bypass diode as disclosed in the embodiment of Figure 5D.
	Crist does not explicitly disclose a carrier having two glass sheets, wherein the solar cells are laminated between the two glass sheets.
	Morad discloses a solar module and further discloses a carrier having two glass sheets ([0173]), wherein the solar cells are between the two glass sheets ([0173])
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a carrier having two glass sheets, as disclosed by Morad, in the solar module of Crist, because as taught by Morad, encapsulating in a thermoplastic olefin polymer sandwiched between glass front and back sheets enhances the robustness of the module with respect to thermal damage ([0005]).
	While Crist does not explicitly disclose the solar module has its length at least two times greater than its width, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
	Additionally, such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	With regard to the limitation “used on buildings”, the limitation is directed to the manner in which the apparatus is intended to be used and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding the limitations “half-cut” and “laminated”, the limitations are directed to the manner in which the apparatus is made and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
	Regarding clam 10, modified Crist discloses all the claim limitations as set forth above.  Crist further discloses the groups are formed in an even number (Fig. 3A shows 20 groups of A cells; each group containing a plurality of A cells).
	Regarding claim 11, modified Crist discloses all the claim limitations as set forth above.  Crist further discloses each of the solar cells in each of the groups includes a conductive material electrically connected to the first electrode side and the second electrode side (Crist - [0022] - [0023]).
	Regarding claim 12, modified Crist discloses all the claim limitations as set forth above.  Crist further discloses the conductive material is disposed in the direction of the series connection ([0022] - [0023]).
	Regarding claim 13, modified Crist discloses all the claim limitations as set forth above.  Modified Crist further discloses the carrier includes a receiving area for the solar cells to be placed therewithin (Morad - [0173] - receiving area is area between the glass sheets).
	Regarding claim 14, modified Crist discloses all the claim limitations as set forth above.  Modified Crist further discloses the at least one bypass diode is disposed on a periphery of the receiving area (Morad - [0216]).

Response to Arguments
Applicant’s arguments with respect to claims 8 and 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726